Citation Nr: 1100912	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-15 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability, rated as 10 percent disabling from May 18, 2006, to 
April 22, 2007, and as 20 percent disabling since April 23, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from June 1999 
to November 2003 and from May 2005 to May 2006.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

A January 2005 rating decision granted the Veteran's claim for 
service connection for a left shoulder disability and assigned an 
initial 10 percent rating, effective December 1, 2003, the day 
after separation from his initial period of active duty.  
Subsequently, the RO severed his service connection for the left 
shoulder disability due to the Veteran's return to active duty 
from May 26, 2005 to May 17, 2006.

In October 2006, the RO reestablished service connection for the 
Veteran's left shoulder disability from May 18, 2006, the day 
immediately after the cessation of the Veteran's second period of 
active duty.  Also in that decision, the RO denied the Veteran's 
April 2006 claim for an increased rating for his left shoulder 
disability beyond 10 percent.  

In an August 2007 rating decision, the RO increased the rating 
for the Veteran's left shoulder disability from 10 to 20 percent 
disabling, effective April 23, 2007.  However, as this grant 
during the pendency of this appeal does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (A Veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).  

In his May 2007 hearing election form, the Veteran requested a 
videoconference hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board.  Although the RO scheduled him for a hearing 
in March 2008, he failed to report for it.  He has not explained 
his absence or requested to reschedule the hearing.  Therefore, 
his hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2010).


FINDINGS OF FACT

1.  The Veteran is right hand dominant, making his left extremity 
his minor extremity.

2.  From May 18, 2006, to April 22, 2007, there is no indication 
of any dislocation or nonunion, with loose movement, of the left 
clavicle or scapula.  

3.  From May 18, 2006, to April 22, 2007, there is no limitation 
of left shoulder motion to the shoulder level, including 
consideration of pain on motion.  

4.  Since April 23, 2007, the Veteran has not shown limitation of 
motion of the arm to 25 degrees from the side, including 
consideration of pain on motion.  

4.  Despite the Veteran's subjective complaints of locking and 
popping of the left shoulder, there is no objective evidence 
confirming any recurrent left shoulder dislocations during any 
period of the appeal.  The Veteran has never manifested fibrous 
union, nonunion, or loss of head of the humerus during any period 
of the appeal.  

5.  During the entire period of the appeal, the Veteran has never 
demonstrated ankylosis of the left shoulder joint.


CONCLUSIONS OF LAW

1.  From May 18, 2006, to April 22, 2007, the criteria are not 
met for a disability rating higher than 10 percent for the 
Veteran's left shoulder disability.
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5019, 5200-
5203 (2010).



2.  Since April 23, 2007, the criteria are not met for a 
disability rating higher than 20 percent for the Veteran's left 
shoulder disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 
5019, 5200-5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April and 
August 2006.  These letters informed him of the evidence required 
to substantiate his claim, and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the April and August 2006 letters complied with Dingess by 
discussing the downstream disability rating and effective date 
elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, the 
RO went back and readjudicated the Veteran's claim in the August 
2007 SSOC - including considering the additional evidence 
received in response to that additional notice.  See again, 
Mayfield IV and Prickett, supra.  So the timing defect in the 
notice has been rectified.  It follows that a prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) is simply not warranted here.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
VA treatment records, and arranged for a relatively recent VA 
compensation examination to assess the severity of his left 
shoulder disability in August 2007.  The record is inadequate and 
the need for a more contemporaneous examination occurs only when 
the evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2010).  Consequently, another examination 
to evaluate the severity of the Veteran's left shoulder 
disability is not warranted because there is sufficient evidence, 
already of record, to fairly decide this claim insofar as 
assessing the severity of the condition.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the 
Board finds that VA has complied with the duty-to-assist 
requirements.

II.  Analysis-Entitlement to Higher Ratings for Left Shoulder 
Disability

The Veteran's left shoulder disability has been rated as 10 
percent disabling from May 18, 2006, to April 22, 2007, and as 20 
percent disabling since April 23, 2007.  

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present 
level of disability, it may be necessary to "stage" the rating 
if the factual findings show distinct time periods where the 
service-connected disability has exhibited symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The relevant temporal focus for adjudicating an 
increased-rating claim is on the evidence concerning the state of 
the disability from one year before the claim was filed until VA 
makes a final decision on the claim.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

The rating criteria for the shoulder are found at 38 C.F.R. § 
4.71a, Diagnostic Codes 5200 through 5203 (2010).  Diagnostic 
Codes 5200-5203 distinguish between the major (dominant) 
extremity and the minor (non-dominant) extremity.  
See 38 C.F.R. § 4.69 (2010).  The medical evidence, such as the 
August 2007 VA examination report, shows that the Veteran is 
right handed.  Therefore, the criteria referencing the minor 
extremity are for consideration here.

Concerning the Veteran's left shoulder disability, his specific 
diagnoses are not listed in the Rating Schedule.  Therefore, the 
RO analogously assigned his left shoulder disability, pursuant to 
38 C.F.R. § 4.71a, under Diagnostic Codes 5019-5201.  Pursuant to 
DC 5019 (bursitis), his left shoulder disability is evaluated 
based on limitation of motion of the affected part as 
degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5019.  In turn, limitation of 
motion of the shoulder is rated pursuant to Diagnostic Code 5201.

The movement of the shoulder and arm joint is covered in the 
regulations by 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  

The most pertinent rating criteria that appear applicable here 
are those for limitation of the arm.  Normal ranges of motion of 
the shoulder are flexion (forward elevation) from 0 to 180 
degrees, abduction from 0 to 180 degrees, and both internal and 
external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate 
I (2010).  

Diagnostic Code 5201 provides that limitation of motion of the 
arm is rated as follows for the minor extremity (as here):  
A 20 percent rating is warranted for limitation of motion at the 
shoulder level (e.g., flexion to 90 degrees).
A 20 percent rating is additionally warranted for limitation of 
motion of the arm midway between the side and shoulder level 
(e.g., flexion between 25 to 90 degrees).
A 30 percent rating is warranted for limitation of motion of the 
arm to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Under Diagnostic Code 5202, for impairment of the humerus in the 
minor arm:
A 20 percent rating is warranted when there is malunion, with 
moderate or marked deformity.  
A 20 percent rating is additionally warranted for recurrent 
dislocations of the minor arm at the scapulohumeral joint, with 
infrequent episodes, and guarding of movement only at shoulder 
level; and when there are frequent episodes and guarding of all 
arm movements.  
A 40 percent rating is warranted for fibrous union of the minor 
arm.
A 50 percent rating is warranted for nonunion (false flail joint) 
of the minor arm.
A maximum 70 percent rating is warranted for loss of head (flail 
shoulder) of the minor arm.

Diagnostic Code 5203 provides that malunion of the clavicle or 
scapula may be assigned a 10 percent rating, or may be rated 
based on impairment of function of the contiguous joint.  
Nonunion of the clavicle or scapula without loose movement 
warrants a 10 percent evaluation.  Nonunion of the clavicle or 
scapula with loose movement shall be assigned a 20 percent 
rating.  
In cases of clavicular or scapular impairment, with dislocation, 
a 20 percent rating is warranted where either the major or minor 
arm is involved.  

A.  Entitlement to a Rating Higher than 10 Percent,
 from May 18, 2006, to April 22, 2007

Here, the evidence does not support the grant of a rating in 
excess of 10 percent for the Veteran's left shoulder disability.  

There is no credible evidence that pain on use would restrict 
left arm motion to the shoulder level as required for a 20 
percent rating under Diagnostic Code 5201.  

Pertinent range of motion findings during this period of the 
appeal are provided by a March 2006 VA treatment evaluation of 
the left shoulder.  At this evaluation, the Veteran demonstrated 
range of motion findings of the left shoulder as follows:  
flexion limited to 165 degrees (out of 180 degrees), abduction 
limited to 100 degrees (out of 180 degrees), full internal 
rotation of 90 degrees, and external rotation limited to 60 
degrees (out of 90 degrees).  Pain was noted on left flexion 
movement to 120 degrees.  Otherwise, no pain was noted.  There 
was no palpable swelling, joint effusion, or tenderness, and the 
evaluation found no pain, weakness, fatigue or incoordination on 
repetitive motion.  Muscle strength was 5/5, indicating that 
weakness was also not shown on motion.  Upon MRI testing, the 
Veteran was diagnosed with mild to moderate degenerative changes 
of his left shoulder, along with status post left shoulder 
arthroscopy.  

Therefore, even considering pain due to arthritic changes, there 
is no objective evidence shown of flexion so limited as to 
warrant a 20 percent or higher rating.  None of the left shoulder 
motion findings showed limitation of motion at the shoulder 
level.  Indeed, these findings do not show flexion limited to the 
shoulder level (i.e., flexion to 90 degrees), let alone limited 
further to midway between the side and shoulder level (i.e., 
flexion between 25 to 90 degrees).  Rather, flexion was limited 
to 120 degrees, even when considering pain on motion.  Abduction 
was also not limited to the shoulder level (i.e., abduction 
limited to 90 degrees).  

As the Veteran's arm was not limited in motion to the shoulder 
level, even with consideration of additional functional 
impairment due to pain and repetitive use, a 20 percent 
evaluation under Diagnostic Code 5201 is not warranted.  See 38 
C.F.R. § 4.40; Deluca v. Brown 8 Vet. App. 202 (1995).  

The Veteran asserted that his left shoulder "...locks up on me and 
pops out of place two to three times daily."  He further 
asserted his shoulder is painful and his shoulder pops out of 
place in the course of his occupational duties working with 
disabled persons.  He contends he is entitled to a higher rating 
due to the severity of his condition.  

The Veteran is certainly competent to provide statements to the 
effect that his shoulder "locks" and "pops," as well as the 
frequency of these occurrences.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Indeed, his 
complaints of left shoulder locking appear both competent and 
credible, as they are repeated in VA treatment sessions for his 
left shoulder disability during this period of the appeal.  
Nonetheless, there is simply no objective finding of record of 
any recurrent dislocations of his left shoulder.  Indeed, upon 
complaints of daily locking to his VA provider in August 2006, he 
was diagnosed with internal derangement of the left shoulder 
without mention of recurrent dislocations.  A September 2006 left 
shoulder arthrogram did note minimal superior subluxation of the 
humeral head, but significantly, the arthrogram was silent for 
any confirmation of recurrent dislocations of the left shoulder.  
Without objective evidence of recurrent dislocations of the 
Veteran's left shoulder, the weight of the evidence is decidedly 
against the possibility of a higher 20 percent rating under DC 
5202.  

Other diagnostic codes for shoulder disabilities that provide 
disability ratings greater than 10 percent are not more 
appropriate because there is no evidence or allegation that 
supports their application.  There is no medical evidence or 
opinion on record, for example, supporting a finding under 
Diagnostic Code 5203, for impairment of function of the clavicle 
or scapula, at least as is necessary to establish a higher 20 
percent rating under DC 5203.  Nor is there evidence of malunion 
of the humerus in the arm as is necessary to establish a higher 
20 percent rating under DC 5202.  In this regard, the September 
2006 VA radiology report found evidence of surgical resection of 
the distal left clavicle, but no indication of continued 
dislocation or nonunion of the clavicle.  To the point, there are 
no X-ray findings during this period of the appeal that show 
either dislocation or nonunion, with loose movement, of the 
clavicle.  There is also no objective evidence of malunion of the 
humerus during this period of the appeal.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be upheld 
if supported by explanation and evidence).

Moreover, the Board finds that there is simply no evidence of any 
ankylosis of the left shoulder, either favorable or unfavorable, 
which makes DC 5200 inapplicable.  See Butts, 5 Vet. App. 532.  
For example, the mere fact that the Veteran continues to have 
range of motion in his left shoulder, albeit not normal range of 
motion, in turn means that, by definition, his left shoulder 
joint is not ankylosed.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

B.  Entitlement to a Rating Higher than 20 Percent since April 
23, 2007

At an April 23, 2007, left shoulder evaluation by VA treating 
providers, on X-ray testing, the Veteran was diagnosed with 
minimal superior subluxation of the humeral head and minimal 
tendinopathy of the supraspinatus tendon.  He continued to 
complain that his left shoulder "locks up" two to three times 
daily, leaving him unable to use the left upper extremity for two 
to three minute episodes.  His left shoulder strength had 
decreased to 4 for shoulder shrugs and 3+ for shoulder flex.  
There was tenderness on the anterior and superior aspects of the 
left shoulder.  His range of motion had decreased by this 
treatment session, with left shoulder active flexion limited to 
90 degrees (or to the shoulder level), with pain; shoulder active 
abduction to 85 degrees, with pain; external rotation to 35 
degrees with arm at side, with pain; and internal rotation to the 
iliac crest actively.  This level of limitation of minor arm 
movement correlates most closely with a 20 percent disability 
rating under DC 5201, even considering pain on motion.  

An August 2007 VA examination report assessed the Veteran's left 
shoulder disability, finding no deformity, loss of bone or part 
of bone, recurrent shoulder dislocations, or joint ankylosis.  
Range of motion findings revealed that left shoulder flexion was 
limited to 60 degrees when considering pain; left shoulder 
abduction was limited to 80 degrees with pain; left shoulder 
external rotation was limited to 45 degrees with pain; and left 
shoulder internal rotation was limited to 60 degrees with pain.  
This level of limitation of minor arm movement correlates most 
closely with a 20 percent disability rating under DC 5201.  

So, then, based on the criteria outlined in Diagnostic Code 5201, 
the Veteran fails to demonstrate he is entitled to any disability 
rating higher than 20 percent for limitation of left arm motion.  
Importantly, there is simply no evidence the Veteran has left arm 
motion that remotely approaches limitation to 25 degrees from his 
side.  Even when considering pain on motion, the Veteran did not 
demonstrate additional loss of motion or functional loss that was 
greater than that contemplated in the 20 percent evaluation 
assigned.  See 38 C.F.R. § 4.40; Deluca v. Brown 8 Vet. App. 202 
(1995).  Ultimately, the Board finds that all pain and limitation 
of arm motion present is contemplated in the 20 percent rating 
currently assigned.

Furthermore, the Board finds that DC 5202 is also otherwise 
inappropriate, because there is no evidence or allegation that 
supports its application for establishing a higher rating than 20 
percent.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  In that regard, there is no competent evidence or 
opinion on record that supports a finding of fibrous union, non-
union, or loss of the head of the humerus under Diagnostic Code 
5202.  There is certainly no indication of fibrous union, non-
union, or loss of the head of the humerus by the August 2007 VA 
examiner or any VA treatment records during this period.

Moreover, the Board finds that there is simply no evidence of any 
ankylosis of the left shoulder, which makes DC 5200 inapplicable.  
See Butts, 5 Vet. App. 532.  To emphasize, the August 2007 VA 
examiner specifically found there was no ankylosis on physical 
examination.  Also, DC 5203 is not applicable here.  DC 5203, for 
impairment of the clavicle or scapula, provides only a maximum 
rating of 20 percent.  

There is no further basis to "stage" the Veteran's rating under 
Hart at any time since April 2005 (one year prior to filing his 
current claim).  Accordingly, for these reasons and bases 
discussed, the preponderance of the evidence is against his 
claim, and the benefit-of-the-doubt doctrine is inapplicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
left shoulder disability has markedly interfered with his ability 
to work, meaning above and beyond that contemplated by his staged 
10 and 20 percent schedular ratings for his left shoulder 
disability.  See 38 C.F.R. § 4.1, indicating that, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See, too, Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for his 
disability by the regular rating schedule.  The August 2007 VA 
examiner remarked that the Veteran's left shoulder disability has 
significant occupational effects, including the assignment of 
different duties and increased absenteeism from his job as a 
children's service officer, noted as up to 60 days missed per 
year.  However, there is no indication that his left shoulder 
symptomatology results in such unique and devastating 
occupational effects that they are not already contemplated by 
the rating schedule in general, and his current level of 
disability ratings in particular.  Indeed, his evaluation and 
treatment has been primarily on an outpatient basis, not as an 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  
Therefore, the Board finds that referral of this case for extra-
schedular consideration is not warranted.  






				(CONTINUED ON NEXT PAGE)


ORDER

The claim for a rating higher than 10 percent a left shoulder 
disability, from May 18, 2006, to April 22, 2007, is denied.

The claim for a rating higher than 20 percent a left shoulder 
disability, since April 23, 2007, is denied.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


